 1
                                                                       Honorable Robert S. Lasnik
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9
     COSTCO WHOLESALE CORPORATION,
10   a Washington corporation,                          No. 2:17-cv-01212-RSL
11                                       Plaintiff,     ORDER GRANTING PLAINTIFF
                                                        COSTCO’S MOTION FOR LEAVE TO
12
            v.                                          FILE OVER-LENGTH OPPOSITION
13                                                      BRIEF
     ARROWOOD INDEMNITY COMPANY, a
14   North Carolina company, as successor in
     interest to ROYAL INSURANCE COMPANY
15   OF AMERICA,
16
                                       Defendant.
17

18
            This matter came before the Court on Plaintiff Costco Wholesale Corporation’s
19

20   (“Costco’s”) Motion for Leave to File Over-Length Opposition Brief. The Court, having

21   reviewed the submissions of the parties, hereby ORDERS that Costco’s Motion for Leave to File

22   Over-Length Opposition Brief is GRANTED.
23
            Dated this 28th day of November, 2018.
24

25                                                     A
                                                       Honorable Robert S. Lasnik
26                                                     United States District Court Judge
27   ORDER GRANTING PLAINTIFF COSTCO’S
     MOTION FOR LEAVE TO FILE OVER-LENGTH                                    PACIFICA LAW GROUP LLP
     OPPOSITION BRIEF - 1                                                        1191 SECOND AVENUE
                                                                                       SUITE 2000
     Cause No. 2:17-cv-01212-RSL                                           SEATTLE, WASHINGTON 98101-3404
                                                                               TELEPHONE: (206) 245.1700
                                                                               FACSIMILE: (206) 245.1750
 1   Presented by:

 2   PACIFICA LAW GROUP LLP
 3

 4   By s/ Paul J. Lawrence
       Paul J. Lawrence, WSBA # 13557
 5     Matthew J. Segal, WSBA #29797
       Nicholas W. Brown, WSBA #33586
 6
     Attorneys for Plaintiff Costco Wholesale Corporation
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER GRANTING PLAINTIFF COSTCO’S
     MOTION FOR LEAVE TO FILE OVER-LENGTH                    PACIFICA LAW GROUP LLP
     OPPOSITION BRIEF - 2                                         1191 SECOND AVENUE
                                                                        SUITE 2000
     Cause No. 2:17-cv-01212-RSL                            SEATTLE, WASHINGTON 98101-3404
                                                                TELEPHONE: (206) 245.1700
                                                                FACSIMILE: (206) 245.1750
